Citation Nr: 0600741	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  02-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
based on claimed additional disability due to a bilateral 
carpal tunnel release procedure performed at a Department of 
Veterans Affairs medical facility in February 2000.

2.  Entitlement to an increased disability rating for 
service-connected tension headaches, currently rated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

In a November 1978 rating decision, service connection was 
granted for tension headaches; a 10 percent disability rating 
was assigned.  In an August 1993 rating decision, a 30 
percent disability rating was assigned.

In a claim received on August 5, 1997, the veteran requested 
an increased disability rating for tension headaches.  In a 
February 1998 rating decision, the RO denied the veteran's 
claim for a disability rating in excess of 30 percent for 
tension headaches.  The veteran filed a timely notice of 
disagreement.  A Statement of the Case (SOC) was issued in 
May 1998.  The veteran perfected her appeal by way of a 
substantive appeal (VA Form 9) received in September 1998.  

In a July 2000 rating decision, the RO granted a 50 percent 
disability rating for tension headaches, effective August 5, 
1997.  In an October 2000 statement, the veteran indicated 
that she wanted a higher disability rating.  

In a June 2002 rating decision, the RO denied the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for bilateral carpal tunnel syndrome, based on claimed 
additional disability due to a bilateral carpal tunnel 
release performed at a Department of Veterans Affairs medical 
facility in February 2000.  The veteran filed a timely notice 
of disagreement.  A SOC was issued in January 2003.  The 
veteran perfected her appeal by way of a substantive appeal 
(VA Form 9) received in March 2003.  

A review of the record reflects that the veteran requested a 
hearing at the RO before a Decision Review Officer, but that 
she cancelled or failed to report for such a hearing on 
numerous occasions.  In her March 2003 VA Form 9, she 
requested a Travel Board hearing, but in December 2003 she 
withdrew her request for a Travel Board hearing.  She has not 
since indicated that she wishes a hearing.


FINDINGS OF FACT

1.  The medical evidence does demonstrate that the veteran 
has additional disability in the right and left upper 
extremities caused by the February 2000 bilateral carpal 
tunnel release, namely pain in the areas of the surgical 
scars.  The medical evidence does not indicate that there is 
any other additional disability, to include no current 
additional disability in the underlying bilateral carpal 
tunnel syndrome.  

2.  The medical evidence demonstrates that the pain in the 
areas of the surgical scars from the bilateral carpal tunnel 
release was not caused by carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA in 
providing surgical treatment to the veteran in February 2000, 
nor was it not reasonably foreseeable.

3.  The veteran is receiving the maximum schedular rating for 
her service-connected  headache disorder.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
tension headaches, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2005).

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 50 percent disability rating 
for tension headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8100 
(2005).

3.  The criteria for referral for increased disability rating 
for tension headaches on an extra-schedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral carpal tunnel syndrome and 
an increased disability rating for tension headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
November 2001 and January 2003 SOC's of the relevant law and 
regulations pertaining to her claims.

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in letters dated in 
March 2001 and April 2002, whereby the veteran was advised of 
the provisions relating to the VCAA.  In addition, the 
veteran was advised to identify treatment for her bilateral 
carpal tunnel syndrome and provide authorizations of release 
for VA to request medical records pertaining to such 
treatment.  She was also advised to submit evidence showing 
that her service-connected headaches had increased in 
severity.  See the March 7, 2001 VCAA letter, page 1.    

In addition, the veteran was informed that she was to be 
scheduled for a VA medical examination for her service-
connected headaches.  [The examination was completed in March 
2001.]   March 7, 2001, letter regarding headaches, page 2.  
Moreover, she was advised that VA would get a medical opinion 
if it is necessary to decide her claim regarding bilateral 
carpal tunnel syndrome.  [The medical opinion was obtained in 
May 2002.]  April 2, 2002, letter, page 1; see also March 7, 
2001, letter regarding bilateral carpal tunnel syndrome, page 
2.

With regard to evidence that VA would attempt to obtain on 
her behalf, the veteran was advised in March 2001 that VA 
would obtain VA medical records regarding treatment of her 
headaches.  She was also informed that VA would make 
reasonable efforts to help her get evidence necessary to 
support her claim regarding bilateral carpal tunnel syndrome, 
to include medical records, employment records, and records 
from other Federal agencies.  In particular, she was told 
that VA would be obtaining all hospital summaries, treatment 
notes, and surgical reports from the VA medical facility 
where she underwent her bilateral carpal tunnel release.  See 
the April 4, 2002, letter, page 2.  

The veteran was specifically advised by VA in the March 7, 
2001 letter to submit evidence showing that her service-
connected headaches had increased in severity. Moreover, she 
was informed in the April 4, 2002 letter that it was her 
responsibility to support her claim regarding bilateral 
carpal tunnel syndrome with appropriate evidence.  These 
requests were unlimited; that is, it can reasonable be read 
to encompass any and all evidence in the veteran's 
possession.  Thus, the VCAA letters complied with the 
requirement of 38 C.F.R. § 3.159(b)(1) to  request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims because the letters informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by VA.  Moreover, the January 
2003 SOC included the "give us everything you've got 
language" contained in 38 C.F.R. § 3.159(b)(1).  See the 
SOC, page 3.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, since the veteran's claim for an increased 
disability rating for tension headaches was initially 
adjudicated by the RO in February 1998, prior to the 
enactment of the VCAA, compliance with the notice provisions 
of the VCAA was both a legal and practical impossibility.  
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004. 

Subsequent to the enactment of the VCAA, the veteran's claim 
for an increased rating for tension headaches was adjudicated 
by the RO, following the issuance of a VCAA letter in March 
2001, and after that the veteran and her representative were 
allowed the opportunity to present evidence and argument in 
response.  See the rating decision and SOC issued in August 
and November 2001, respectively.  
The Board accordingly finds that there is no prejudice to the 
veteran.  Moreover, the veteran, who is an attorney, has not 
alleged any prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

In short, the veteran received appropriate notice under the 
VCAA, and she does not contend otherwise.  Because there is 
no indication that there exists any evidence which could be 
obtained which would have an outcome of this case, and 
particularly because the appellant in this case is an 
attorney who is undoubtedly aware of the law, no additional 
notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the VA medical records, reports of VA examinations, 
and a report of a VA medical opinion, which will be described 
below.  

VA medical records have been associated with the veteran's VA 
claims folder.  Moreover, a medical opinion was obtained 
regarding whether there is an additional disability due to 
the bilateral carpal tunnel release; whether any additional 
disability was caused by carelessness, negligence, lack of 
proper skill, and error in judgment on the part of VA in 
furnishing surgical treatment to the veteran in February 
2000; and whether an additional disability was reasonably 
foreseeable.  There do not appear to exist any additional 
medical or other records pertaining to either of the two 
issues on appeal, and the veteran has pointed to no such 
records.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 
38 C.F.R. § 3.103 (2005).  She requested hearings before a 
Decision Review Officer and a Veterans Law Judge.  However, 
as has been described in the Introduction she cancelled or 
failed to report for all scheduled Decision Review Officer 
hearings, and she withdrew her request for a Travel Board 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
based on claimed additional disability due to a bilateral 
carpal tunnel release performed at a VA medical facility in 
February 2000.

Relevant law and regulations

38 U.S.C.A. § and its implementing regulations have undergone 
several changes in the past decade, most recently effective 
October 1, 1997.  See Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (1996).  In pertinent part, 38 U.S.C.A. § 1151 
currently reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was - (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Although the record reveals the RO did not consider the 
veteran's claim under 38 C.F.R. § 3.361, the Board finds this 
new regulation codified the existing statutory provisions of 
38 U.S.C.A. § 1151, which the RO did consider, and that the 
regulation is in no way liberalizing or significantly 
different from the statutory standard considered in the 
adjudication of the veteran's claim.  Therefore, the Board 
finds the veteran is not prejudiced by this decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2005).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2005).

Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2005).

Analysis

The law and regulations concerning claims under 38 U.S.C. 
§ 1151 have been set out immediately above.  In essence, in 
order to establish entitlement to compensation benefits 
pursuant to § 1151, there must be medical evidence of the 
incurrence or aggravation of disability as the result of VA 
hospitalization or treatment; and that such disability was 
the result of careless, negligence or the like on the part of 
VA or was not reasonably foreseeable. 

With respect to the claimed disability, there is no question 
that the veteran had bilateral carpal tunnel syndrome prior 
to the February 2000 bilateral carpal tunnel release at a VA 
medical center.  The pre-operative treatment record reflects 
that the veteran complained of bilateral hand numbness and 
constant tingling.  She reported that her symptoms were worse 
in the morning despite the use of splints, that she had had 
worsening pain in the fingers, and that her symptoms were 
aggravated by typing.  The examining certified nurse 
practitioner noted that there was evidence of bilateral 
median mononeuropathy at the wrists, with the right being 
worse than the left but without evidence of ongoing 
denervation, which was consistent with an entrapment such as 
that seen in carpal tunnel syndrome.  

The veteran contends that the surgical scars are raw and 
tender to palpation.  The medical evidence indeed shows that 
the veteran has pain at the incision sites.  This aspect of 
the claim will be dealt with below.  

The veteran has a more significant contention.  She in 
essence contends that her overall problems with carpal tunnel 
syndrome became worse after, and due to, the bilateral carpal 
tunnel release in February 2000.  Specifically, the veteran 
alleges that after the surgery, she had worse pain in both 
hands and wrists, a loss of strength in her hands, and an 
inability to move her right thumb without assistance.  She 
also alleges that she has pins-and-needles sensations in both 
hands.  In other words, she asserts that the bilateral carpal 
tunnel syndrome is current worse than before her surgery in 
2000.
   
The evidence in favor of a determination of an additional 
disability (beyond painful scarring, which has been 
objectively demonstrated by clinical evidence) amounts the 
veteran's self-reports of increased symptomatology.  The 
veteran is competent to describe her symptoms.  However, it 
is the Board's responsibility to evaluate the veteran's 
descriptions of her symptoms in light of all of the evidence 
of record, including medical reports both before and after 
the  bilateral carpal tunnel release.    
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole].  In this case, the 
veteran's self reports must be viewed in the context of 
medical records, which show no current additional disability 
other than painful scarring.  

Significantly, the objective medical evidence indicates that 
the veteran's bilateral carpal tunnel syndrome has in fact 
improved since the February 2000 release procedure.  The 
report of an August 2001 EMG reflects electrodiagnostic 
evidence consistent with mild bilateral carpal tunnel 
syndrome that had much improved since a previous study.  
Also, the report of a May 2002 VA medical opinion reflects 
that the veteran had excellent relief of the burning and 
paresthesias associated with carpal tunnel syndrome following 
the surgery.  The physician who prepared that report further 
noted that the surgery was successful, as demonstrated by the 
resolution of the carpal tunnel syndrome symptoms of the 
fingers and the improvement on subsequent EMG.  The reviewing 
physician further stated that there were no infections, that 
there was no damage to the median nerve, and that there was 
no injury to the recurrent branch of the median nerve.  

Most importantly, the report of the May 2002 medical opinion 
does not reflect that the veteran had an additional 
disability other than painful scarring.  The physician who 
prepared that report added that if the veteran had not had 
the surgery, her carpal tunnel syndrome symptoms would have 
progressed and that she would have had more pain and possibly 
muscle wasting associated with carpal tunnel syndrome.  The 
reviewing physician indicated that the veteran's pain and 
disability is less than if she did not have the carpal tunnel 
release surgery

Thus, the medical evidence reflects no additional disability 
and indeed substantial improvement after the February 2000 
carpal tunnel release.

In an August 2000 statement, the veteran reported that she 
still had pins-and-needles sensations in both hands.  Setting 
aside whether this indicated any additional symptomatology, 
in June 2001 she reported that all of her sensory symptoms 
had disappeared.

While the medical evidence reflects that the veteran had a 
trigger finger of the right thumb in the first few months 
following surgery, the veteran reported in June 2001 that her 
trigger finger had resolved.  In that regard, the June 2001 
treatment record does not show the presence of a trigger 
finger, and the doctor who provided the June 2002 medical 
opinion noted that the treatment records reflected that the 
trigger finger had resolved.    

Although there was give way weakness at a June 2001 physical 
examination and had decreased strength in the flexor pollicis 
longus bilaterally at a motor examination during the August 
2001 EMG, there is no indication that either of those upper 
extremity findings constituted additional disability from the 
carpal tunnel surgery.  Moreover, in April 2000 and June 2001 
examining neurologists noted that her muscles appeared to 
have normal strength.  Most importantly, the report of the 
June 2002 medical reviewer does not reflect that the veteran 
had additional disability manifested by a decrease in upper 
extremity muscle strength after or due to the February 2000 
procedure.

In her July 2002 VA Form 9, the veteran asserted that the 
doctor who performed the EMG told her that she has 
tendonitis, which she alleges is an additional disability.  
This is not competent medical evidence of a current 
disability, much less an additional disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995)  [a claimant's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence].  Moreover, VA treatment records reflect no 
diagnosis of tendonitis.  

The Board has taken the veteran's contentions as to increased 
pain, loss of hand strength and other neurological complaints 
into consideration.  However, the Board finds the objective 
medical evidence, which as discussed indicates that the 
veteran has improved after the surgery, to be more credible 
and more probative.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  

There thus is no other medical evidence showing additional 
disability, aside from the scarring.  As was discussed above 
in connection with the VCAA, the veteran as apprised as to 
what evidence she should submit in support of her claim.  She 
did not submit competent medical evidence documenting 
additional disability caused by the February 2002 carpal 
tunnel release.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is 
the claimant's responsibility to support a claim for VA 
benefits].   

In short, the only additional disability resulting from the 
bilateral carpal tunnel release is the pain at the incision 
sites.  The Board will  therefore move on to a discussion as 
to whether this additional disability may be compensable 
under 38 U.S.C. § 1151.  This requires consideration of 
whether pain in the areas of the surgical scars was caused by 
carelessness, negligence, lack of proper skill, and error in 
judgment on the part of VA in providing surgical treatment to 
the veteran in February 2000, and whether such pain was not 
reasonably foreseeable.

The medical evidence of record demonstrates that the pain in 
the areas of the surgical scars from the bilateral carpal 
tunnel release was not caused by carelessness, negligence, 
lack of proper skill, and error in judgment on the part of VA 
in providing surgical treatment to the veteran in February 
2000, nor was it not reasonably foreseeable.  The report of 
the May 2002 VA medical opinion reflects that the pain at the 
areas of the scars is a known complication of this surgery 
and any other surgery.  The reviewing physician indicated 
that there was no evidence of medical malpractice, that the 
veteran received appropriate treatment and care, and that 
pain associated with scar formation was not a complication 
associated with inadequate care at VA.  

The reviewing physician wrote in pertinent part as follows:

[The veteran] continues to have pain in the area of the 
scar.  This is a known complication of this surgery . . 
. .  [The veteran] received appropriate treatment and 
care.  She had a resolution of her CTS symptoms but has 
developed a complication of CTS surgery.  This was a 
known risk of the procedure and not a complication 
associated with inadequate care at the VA.

There is no evidence that the veteran, who as noted elsewhere 
in this decision is an attorney, did not give informed 
consent for the surgery, nor has she or her representative 
alleged otherwise.  

The veteran's representative claims that severe painful 
scarring is not a reasonably foreseeable event.  However, the 
veteran's representative is not competent to provide evidence 
of what a reasonable medical provider would have foreseen.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  
Neither the veteran or her representative have submitted 
evidence to dispute the May 2002 reviewing physician's 
conclusion that painful surgical scars are a foreseeable 
consequence of carpal tunnel surgery.   

In summary, the medical evidence of record demonstrates that 
pain in the areas of the surgical scars from the bilateral 
carpal tunnel release is the only current additional 
disability caused by the February 2000 bilateral carpal 
tunnel release at a VA medical facility.  Such pain has been 
determined by a VA physician to a common complication of the 
procedure (i.e., reasonably foreseeable) and did not result 
from any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel.  There is no competent medical 
evidence to the contrary.  The Board again observes that the 
veteran, an attorney, has been provided with ample 
opportunity to submit medical evidence in her favor.  She has 
not done so.  

In summary, a preponderance of the evidence is against a 
finding that the veteran suffered from any additional 
disability resulting from negligence or fault on the part of 
her VA caregivers, or that there occurred an event not 
reasonably foreseeable.  Accordingly, entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 is 
denied.

2.  Entitlement to an increased disability rating for tension 
headaches, currently rated as 50 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific rating criteria

The veteran is currently assigned a 50 percent disability 
rating for her service-connected tension headaches.  Her 
service-connected headaches are rated  by analogy to migraine 
headaches under 38 C.F.R. § 4.71a, Diagnostic Code 8100 
(2005).  See 38 C.F.R. § 4.20 (2004) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease].

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2005).





	(CONTINUED ON NEXT PAGE)



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2005).

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  There is no other diagnostic code which rates 
headaches.  The veteran has suggested no other diagnostic 
code, and the Board cannot identify a diagnostic code that 
would be more appropriate to the veteran's diagnosed 
disability and her claimed symptoms.  Therefore, the Board 
will evaluate the veteran's service-connected headaches under 
Diagnostic Code 8100.

Schedular rating

The veteran is receiving the maximum rating, 50 percent, for 
tension headaches under Diagnostic Code 8100.  


Extraschedular consideration

Effectively, the only way in which a disability rating in 
excess of the currently assigned 50 percent may be considered 
is through the application of the extraschedular rating 
provision.  In the August 2001 rating decision and the 
November 2001 SOC, the RO considered the matter of referral 
of this issue for consideration of an extraschedular rating.  
The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for her 
tension headaches.  Indeed, it does not appear from the 
record that she has been hospitalized at all for her tension 
headaches.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  The 
Board has taken into consideration the veteran's contentions 
that she is less productive as a self-employed lawyer because 
her headaches interfere with her work and that she has had to 
hire individuals to assist her in her practice due to 
incapacitating headaches.  However, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is nothing in the current evidence of record to 
indicate that has caused impairment with employment over and 
above that contemplated in the assigned 50 percent schedular 
rating.  Indeed, it appears that the veteran is still self-
employed as an attorney, albeit with some limitations in 
productivity.  Based on her own self report, as well as the 
objective medical evidence of record, it is clear that she is 
adequately compensated for any disability via the currently 
assigned 50 percent rating.  [The Board additionally observes 
that the veteran is also service connected for ulcers, with a 
10 percent disability rating assigned, for a combined 
evaluation of 60 percent.]    

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for her service-connected 
tension headaches.  The claim is therefore denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral carpal tunnel syndrome, based on claimed additional 
disability due to a bilateral carpal tunnel release performed 
at a Department of Veterans Affairs medical facility in 
February 2000, is denied.

An increased disability rating for service-connected tension 
headaches is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


